NUMBER 13-13-00576-CV

                               COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


   IN THE INTEREST OF A.B.J., J.V.S., J.S.S., AND I.R.S., CHILDREN


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.


                             MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Benavides and Longoria
            Memorandum Opinion by Chief Justice Valdez

      Appellant, S.S., challenges the trial court’s order granting the petition to terminate

her parental rights to her children, A.B.J., J.V.S., J.S.S., and I.R.S., filed by the Texas

Department of Family and Protective Services (the “Department”). Concluding that the

appeal in her case would be frivolous, counsel for appellant has filed an Anders brief in

which he reviewed the merits, or lack thereof, of the appeal. We affirm.

                     I.      COMPLIANCE WITH ANDERS V. CALIFORNIA

      Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s court-

appointed appellate counsel has filed a brief with this Court, stating that after diligent
search of the record he has concluded that “this cause [has] no non-frivolous basis

reflected in the record and thus is without merit.” The Anders procedure applies to

parental termination cases. Porter v. Tex. Dep’t of Protective & Regulatory Servs., 105
S.W.3d 52, 56 (Tex. App.—Corpus Christi 2003, no pet.) (“[W]hen appointed counsel

represents an indigent client in a parental termination appeal and concludes that there

are no non-frivolous issues for appeal, counsel may file an Anders-type brief.”); see also

In re B.W., No. 13-13-00033-CV, 2013 WL 1092215, at *1 (Tex. App.—Corpus Christi

March 12, 2013, no pet.) (mem. op.).

        Counsel’s brief meets the requirements of Anders as it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal. See

In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders

brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent

legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), appellant’s counsel has carefully discussed why, under controlling authority, there

are no reversible errors in the trial court’s judgment. Counsel has informed this Court that

he has: (1) examined the record and the applicable law and has found “no grounds of

error upon which an appeal can be predicated”; (2) served a copy of the Anders brief and

counsel’s motion to withdraw on appellant; and (3) informed appellant of her right to

review the record and to file a pro se response.1 See Anders, 386 U.S. at 744; Stafford,


        1 In the criminal context, the Texas Court of Criminal Appeals has held that “the pro se response
need not comply with the rules of appellate procedure in order to be considered. Rather, the response
should identify for the court those issues which the indigent appellant believes the court should consider in
deciding whether the case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23
                                                         2
813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an

adequate period of time has passed, and appellant has not filed a pro se response. See

In re Schulman, 252 S.W.3d at 409.

                                II.     INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). After reviewing counsel’s brief and the entire record, we have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. There is no reversible error

in the record. Accordingly, we affirm the trial court’s order of termination.

                                III.   MOTION TO WITHDRAW

       In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel.         See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous,

he must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw that was carried with the case on December 17, 2013.



(Tex. Crim. App. 2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no
pet.)).

                                                   3
        Within five days of the date of this Court’s opinion, counsel is ordered to send a

copy of this Court’s opinion and judgment to appellant and to advise her of her right to file

a petition for further review with the Texas Supreme Court.2 See In re K.D., 127 S.W.3d
66, 68 n.3 (Tex. App.—Houston [1st Dist.] 2003, no pet.); see also In re Schulman, 252
S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                                                      ____________________
                                                                      ROGELIO VALDEZ
                                                                      Chief Justice

Delivered and filed the
6th day of February, 2014.




        2 No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Supreme Court of Texas, she must either retain an attorney to file a petition for review or file a pro
se petition for review. Any petition for review must be filed within forty-five days after the date of either this
opinion or the last ruling by this Court on all timely-filed motions for rehearing or en banc reconsideration.
TEX. R. APP. P. 53.7(a). Any petition for review must comply with the requirements of rule 53.2 of the Texas
Rules of Appellate Procedure. TEX. R. APP. P. 53.2.

                                                            4